Citation Nr: 9936047	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis with 
uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim.

The veteran requested that she be scheduled for a hearing at 
the RO before a hearing officer; however, she thereafter 
canceled her scheduled hearing.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current sarcoidosis with uveitis 
is the result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for sarcoidosis with uveitis 
is not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of sarcoidosis or uveitis.  Defective vision 
(20/80 bilaterally, corrected to 20/20) was noted on entrance 
examination in August 1959.  The veteran complained of minor 
dyspnea, which was of no consequence.  Examination of the 
eyes (general) and lungs and chest was normal.  Chest x-ray 
was negative in November 1959.

The veteran was treated for upper respiratory infections 
and/or colds in August and November 1960 and February and 
April 1961.  Chest x-ray in August 1960 was negative.  She 
complained of chest pain (history of asthma) in August 1961.  
The chest pain was described as costochondritis.  A chest x-
ray was negative in September 1961.

In August 1961, the veteran complained that she felt dizzy 
and saw spots.  She was reportedly unable to see.  The 
examiner concluded that no treatment was necessary.  The 
veteran was instructed to rest in the shade and drink water.  

The veteran's vision was 20/200 bilaterally, corrected to 
20/20, in May 1962.  The examiner's assessment was bilateral 
myopia.  

On separation examination in August 1962, examination of the 
eyes (general) and lungs and chest was normal.  Chest x-ray 
was also normal.  Visual acuity was 20/100 on the right and 
20/70 on the left, corrected to 20/30 bilaterally.  The 
assessment was defective vision, not considered disabling.

The veteran provided post-service private medical records 
from Humana Hospital - West Hills, dated from 1987 to 1991.  
These records showed that she was treated for pulmonary 
sarcoidosis (diagnosed by chest x-rays and biopsy) and 
uveitis in 1987.  She gave an eight-year history of uveitis.  
The examiner noted there was no specific etiology of the 
uveitis although sarcoidosis was suspected.

Also associated with the claims folder are VA treatment 
records of the veteran, dated form 1996 to 1998, which showed 
continued treatment for sarcoidosis and eye problems, 
including sarcoid uveitis.

The veteran provided lay statements on appeal.  She stated 
that her eye condition had its onset in 1961 during active 
service.  She went to sick bay and complained that she could 
not see.  She was reportedly told by a doctor that the 
floaters and brown smear in her eyes were very common in 
women and not to worry about it.  The veteran stated that the 
eye condition came and went for years.  She never sought 
treatment because she was told it was a "women's thing."  
She did not mention the condition when she saw optometrists 
every two to three years to get new glasses; nor did the 
optometrists note the condition.  The veteran first saw an 
ophthalmologist (Dr. David Gilette) in 1979, at which time 
she was diagnosed as having uveitis.  She had been treated by 
all kinds of doctors (Doheny Eye Clinic, UCLA's Jules Stein 
eye clinic, Dr. Lovitz, and the Proctor Foundation) since 
1979.  However, none of the doctors knew what caused the 
uveitis.  It was not until 1987 that sarcoidosis was 
diagnosed.  She was reportedly told by doctors that her 
sarcoidosis started in her eyes and spread to her lungs.  The 
veteran further stated that her vision worsened during active 
service due to undiagnosed uveitis.  She stated that the 
examiner who saw her during active service was not an 
ophthalmologist, so her condition went undiagnosed until 
1979.

In a July 1998 written statement, J.G. Ritch, M.D. reported 
that he had not treated the veteran, but examined her in 
March 1998.  The veteran gave a history of having sarcoid 
uveitis since 1980.  Dr. Ritch stated that the veteran had 
changes in her eyes consistent with sarcoid uveitis.  He 
further stated that:

Concerning the question of whether your 
uveitis is related to having had sarcoid 
in 1961, there is a relative medical 
certainty that if you had sarcoid in 
another part of your body in 1961, that 
the same disease process is responsible 
for the sarcoid uveitis that you now have 
in your eyes, therefore the disease you 
now have would be a direct result of the 
sarcoid which you had in 1961.  I cannot 
say specifically that you had uveitis due 
to sarcoid that long ago, but it is 
entirely possible that you may have.  But 
in any event, if you had sarcoid in any 
organ at that early date of 1961, then 
the present sarcoid uveitis which you 
have would be the direct result of the 
same disease process.  

Also associated with the claims folder are four lay statement 
from friends and/or relatives of the veteran (J.B., H.M., 
R.S. and A.R.).  They stated that they recalled that the 
veteran complained of blurred vision, spots before her eyes 
and eye soreness during and after service, at least once a 
year.

The veteran was afforded a VA eye examination in July 1999.  
She recounted a detailed medical history for the examiner.  
Pertinent diagnoses included pseudophakia, both eyes; 
secondary membrane, both eyes; and macular hole, left eye.  
The examiner stated that uveitis was usually a very serious 
disease that did not get better spontaneously in three weeks 
(as described by the veteran during service).  The examiner 
stated that he could not determine what caused the veteran's 
blurred vision or flurry of spots in 1961 or similar episodes 
every year thereafter.  The examiner noted that uveitis was 
first diagnosed in 1979, 17 or 18 years after the blurred 
vision and flurry of spots in 1961.  The examiner concluded:

In my professional opinion, it is very 
unusual if indeed, if it occurs at all, 
for a [veteran] to have uveitis for so 
many years and for it to spontaneously 
get better on its own and not cause 
difficulty with vision such that the 
[veteran] did not even seek to have her 
eyes examined by an ophthalmologist for 
this 17-year period.  In my professional 
opinion, I do not believe that this 
[veteran] had uveitis in August of 1961 
or for the next number of years.  I 
believe that she had uveitis when it was 
diagnosed by an ophthalmologist in 
November of 1979.    


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sarcoidosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Here, the medical evidence of record indicates that the 
veteran currently suffers from sarcoidosis with uveitis.  
Uveitis was reportedly first diagnosed in 1979, and 
sarcoidosis was first diagnosed in 1987.  Therefore, the 
Board finds that there is sufficient medical evidence of a 
current disability, and the first element of a well-grounded 
claim has been satisfied.

The veteran maintains that she suffered from vision problems 
and spots before her eyes during active service in 1961.  Her 
complaints are documented in the service medical records.  In 
view of the foregoing, the Board finds that there is 
sufficient lay evidence of incurrence of a disease during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  She has reported 
that he has suffered from eye symptomatology since 1961.  
Four acquaintances and/or relatives have stated that they 
heard about her symptoms after service.  Presuming the 
history of continuity of symptomatology since active service 
to be credible for the purpose of establishing a well-
grounded claim, there is still no medical evidence of record 
of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 497 (holding 
that veteran's own testimony that he sustained a back injury 
in service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate the present disability etiologically to 
the veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating the current sarcoidosis with 
uveitis to any inservice disease or injury or to the post-
service symptomatology.  The veteran is not competent to 
ascribe her post-service difficulties to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
VA examiner in July 1999 specifically ruled out such a 
connection.  

Dr. Ritch stated in July 1998 that, "I cannot say 
specifically that you had uveitis due to sarcoid that long 
ago, but it is entirely possible that you may have.  But in 
any event, if you had sarcoid in any organ at that early date 
of 1961, then the present sarcoid uveitis which you have 
would be the direct result of the same disease process."  
(emphasis added).  There is no medical evidence of a 
diagnosis of sarcoidosis of any organ during active service 
to which the current sarcoid uveitis could be related, and 
the appellant is not competent to diagnose the eye problems 
noted in service as manifestations of sarcoidosis.  Moreover, 
the qualified language of this opinion limits it quite 
narrowly.  Any connection between the current sarcoid uveitis 
and service is specifically contingent on there being 
evidence of sarcoid in 1961.  This opinion is so speculative 
that fails to provide the medical evidence necessary to well 
ground the veteran's claim.  See, e.g., Bloom v. West, 12 
Vet. App. 185 (1999); Obert v. Brown, 5 Vet. App. 30 (1993). 

Although the veteran may have continuously experienced eye 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the inservice symptoms represented 
chronic sarcoidosis with uveitis rather than an acute and 
transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that either the sarcoidosis or 
uveitis diagnosed many years after service had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for sarcoidosis with 
uveitis.  It appears that the RO has not obtained the 
veteran's complete private treatment records, i.e., showing 
treatment for and diagnosis of uveitis from 1979 forward.  
While the RO did not obtain these records, additional 
development to obtain these records is unnecessary in view of 
the medical evidence currently of record.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under 5103(a) 
to assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  There is no 
basis for speculating that such records dated approximately 
17 years after service would produce nexus evidence necessary 
to well ground the veteran's claim for service connection for 
sarcoidosis with uveitis.  Brewer v. West, 11 Vet. App. 228 
(1998); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.").  Moreover, the veteran stated that none of 
these doctors knew what caused the uveitis.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to the veteran's claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).



ORDER

Having found the claim not well grounded, entitlement to 
service connection for sarcoidosis with uveitis is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

